DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments with respect to 35 U.S.C. 102 in regards to claims 1 and 9 have been considered, however are not found to be persuasive due to Wang explicitly teaching the newly added limitations. See detailed rejection below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 10,670,417).

Claim 1,
Wang teaches a voice system of a moving machine driven by a driver who is exposed to an outside of the moving machine, the voice system comprising: a noise estimating section which estimates a future noise state based on information related to a noise generation factor; and a voice control section which changes an attribute of voice in accordance with the estimated noise state, the voice being voice to be output to the driver, wherein the information related to the noise generation factor includes: information related to a generation factor of driving noise generated by the moving machine, or a time change of a state of the moving machine. ([col. 3 lines 11-28] [col. 5 lines 3-6] [col. 5 lines 49-57] [col. 16 lines 51-64] a navigation system with an output control mechanism can be incorporated with a vehicle; the output characteristic module is adjusted by the navigation system using a noise prediction calculated by the navigation system; the voice quality represents a characteristic or a trait for sounds utilized for audible communication to the user from the navigation system; voice quality can include speed or cadence for the audible communication, tone, volume of the audio output from the navigation system; the noise prediction module determines the noise prediction for the future location; the noise can be from a source external, the noise can be from a device (wherein the device is a vehicle), a person, a situation, environment, or a combination thereof; the noise prediction 220 is a forecast of the expected noise level (noise generation factor) at a location; the noise prediction 220 can be calculated based on identifying one or more sources or causes of the noise applicable to the one or more of the locations; the noise prediction 220 can be calculated based on estimating a magnitude, a characteristic, an effect, or a combination thereof for the noise from each of the applicable sources or causes).

Claim 2,
Wang further teaches the voice system according to claim 1, wherein the information related to the noise generation factor further includes information related to at least one of a generation factor of traveling noise generated when the moving machine travels, and a generation factor of environmental noise generated around the moving machine ([Fig. 3] [col. 7 line 7 to col. 8 line 27] the preferred route can include areas on the route where the noise level changes based on location; preferred route includes location where a road condition changes, a weather condition changes, a traffic condition changes, a specific maneuver occurs).

Claim 3,
Wang further teaches the voice system according to claim 2, wherein the information related to the noise generation factor is information related to two or more of the generation factor of the driving noise, the generation factor of the traveling noise, and the generation factor of the environmental noise ([Fig. 3] [col. 7 line 7 to col. 8 line 27] the preferred route can include areas on the route where the noise level changes based on location; preferred route includes location where a road condition changes, a weather condition changes, a traffic condition changes, a specific maneuver occurs).

Claim 4,
Wang further teaches the voice system according to claim 1, wherein: the noise estimating section estimates a noise level based on the information related to the noise generation factor; and the voice control section changes the attribute of the voice in accordance with the estimated noise level ([col. 16 lines 59-64] [col. 21 lines 12-21] the noise prediction module can assign a value estimating the noise level; the output module can generate the output characteristic based on the noise prediction for the speed change, the specific maneuver, trigger condition, weather condition, traffic condition, road condition, or a combination thereof at the location).

Claim 5,
Wang further teaches the voice system according to claim 1, wherein: the noise estimating section estimates a future noise state based on a time change of the noise generation factor; and the voice control section changes the attribute of the voice in accordance with the estimated future noise level ([col. 4 lines 41-57] [col. 16 lines 59-64] [col. 21 lines 59-67] [col. 22 lines 19-36] the noise prediction module can assign a value estimating the noise level; a value can be associated with a time corresponding to the specific identity, such as after an activity or associated with physiological pattern or rhythm; the output module can generate a different output characteristic when dropping off a vehicle full of children to school than picking up the children from school; the navigation system can use the passenger profile in combination with the noise prediction to suggest the expected noise level and adjust the output characteristic if the noise level exceeded the threshold value determined by the preference module).

Claim 6,
Wang further teaches the voice system according to claim 1, wherein the noise estimating section estimates the noise state based on operation information related to vehicle operation of the driver ([col. 22 lines 19-36] the output module can generate the output characteristic based on the passenger profile; for example, when the vehicle is full of passengers, the noise level inside the vehicle can be greater than when the vehicle contains only one passenger).

Claim 7,
Wang further teaches the voice system according to claim 2, further comprising a location noise acquiring section which acquires noise generation information of a location where the moving machine travels, wherein the noise estimating section determines the noise state in accordance with the noise generation information of the location ([col. 6 lines 1-18] the noise prediction is a forecast of the expected noise level at a location; the noise prediction can be calculated based on identifying one or more sources or causes of the noise applicable to the one or more of the locations).

Claim 9,
Wang teaches a voice output method for a moving machine driven by a driver who is exposed to an outside of the moving machine, the voice output method comprising changing an attribute of voice based on information related to a noise generation factor, the voice being voice to be output to the driver, wherein the information related to the noise generation factor includes: information related to a generation factor of driving noise generated by the moving machine, or a time change of a state of the moving machine ([col. 3 lines 11-28] [col. 5 lines 3-6] [col. 5 lines 49-57] [col. 16 lines 51-64] a navigation system with an output control mechanism can be incorporated with a vehicle; the output characteristic module is adjusted by the navigation system using a noise prediction calculated by the navigation system; the voice quality represents a characteristic or a trait for sounds utilized for audible communication to the user from the navigation system; voice quality can include speed or cadence for the audible communication, tone, volume of the audio output from the navigation system; the noise prediction module determines the noise prediction for the future location; the noise can be from a source external, the noise can be from a device (wherein the device is a vehicle), a person, a situation, environment, or a combination thereof; the noise prediction 220 is a forecast of the expected noise level (noise generation factor) at a location; the noise prediction 220 can be calculated based on identifying one or more sources or causes of the noise applicable to the one or more of the locations; the noise prediction 220 can be calculated based on estimating a magnitude, a characteristic, an effect, or a combination thereof for the noise from each of the applicable sources or causes).

Claim 10,
Wang further teaches the voice system according to claim 1, wherein the information related to the noise generation factor includes the information related to the generation factor of the driving noise generated by the moving machine ([col. 7 lines 7-14] [col. 7 line 64 to col. 8 line 3] calculating the noise level of based on the specific maneuver, wherein the specific maneuver is noise from the change in speed/direction of the vehicle).

Claim 11,
Wang further teaches the voice system according to claim 6, wherein the vehicle operation is at least one selected from the group consisting of accelerator operation, brake operation, clutch operation, and gear operation (acceleration state, deceleration state of the vehicle).

Claim 12,
Wang further teaches the voice system according to claim 1, wherein the information related to the noise generation factor includes a time change of the noise generation factor ([col. 15 lines 45-56] the route calculation module 502 can calculate the location 202 corresponding to the maneuver condition 312 where the noise level changes along the candidate route).

Claim 13,
Wang further teaches the voice system according to claim 1, wherein the information related to the noise generation factor includes at least one selected from the group consisting of a time change of an engine rotational frequency, a time change of a throttle opening degree, a vehicle speed, a front wheel rotational frequency, a rear wheel rotational frequency, acceleration, deceleration, and a change gear ratio ([col. 7 lines 64-67] noise level due to the speed or velocity of the vehicle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 10,670,417) and further in view of Togawa et al. (WO 2011027437).

Claim 8,
Wang teaches all the limitations in claim 1. The difference between the prior art and the claimed invention is that Wang does not explicitly teach wherein the voice control section determines a sentence length of the voice as the attribute in accordance with the estimated noise state.
Togawa teaches wherein the voice control section determines a sentence length of the voice as the attribute in accordance with the estimated noise state ([pg. 10 para. 4] given of an audio playback apparatus that can change the playback speed according to the length of a voice section included in the playback signal when the noise level is high).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Wang with teachings of Togawa by modifying navigation system with output control mechanism as taught by Wang to include wherein the voice control section determines a sentence length of the voice as the attribute in accordance with the estimated noise state as taught by Togawa for the benefit of controlling the reproduction speed change unit such that the signal for reproduction is reproduced at the reproduction speed based on the result of the analysis by the ambient sound analysis unit and the acoustic feature obtained by the feature analysis unit (Togawa [Abstract]).

Claim 14,
Wang teaches all the limitations in claim 1. The difference between the prior art and the claimed invention is that Wang does not explicitly teach wherein the voice control section shortens a sentence length of the voice at noise level estimated by the noise estimating section increases.
Togawa teaches wherein the voice control section shortens a sentence length of the voice at noise level estimated by the noise estimating section increases ([pg. 10 para. 4] given of an audio playback apparatus that can change the playback speed according to the length of a voice section included in the playback signal when the noise level is high).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Wang with teachings of Togawa by modifying navigation system with output control mechanism as taught by Wang to include wherein the voice control section shortens a sentence length of the voice at noise level estimated by the noise estimating section increases as taught by Togawa for the benefit of controlling the reproduction speed change unit such that the signal for reproduction is reproduced at the reproduction speed based on the result of the analysis by the ambient sound analysis unit and the acoustic feature obtained by the feature analysis unit (Togawa [Abstract]).

Claim 17,
Wang teaches a voice system of a moving machine driven by a driver who is exposed to an outside of the moving machine, the voice system comprising: a noise estimating section which estimates a future noise state based on information related to a noise generation factor; and a voice control section which changes an attribute of voice in accordance with the estimated noise state, the voice being voice to be output to the driver ([col. 3 lines 11-28] [col. 5 lines 3-6] [col. 5 lines 49-57] [col. 16 lines 51-64] a navigation system with an output control mechanism can be incorporated with a vehicle; the output characteristic module is adjusted by the navigation system using a noise prediction calculated by the navigation system; the voice quality represents a characteristic or a trait for sounds utilized for audible communication to the user from the navigation system; voice quality can include speed or cadence for the audible communication, tone, volume of the audio output from the navigation system). 
The difference between the prior art and the claimed invention is that Wang does not explicitly teach wherein the voice control section determines a sentence length of the voice as the attribute in accordance with the estimated noise state.
Togawa teaches wherein the voice control section determines a sentence length of the voice as the attribute in accordance with the estimated noise state ([pg. 10 para. 4] given of an audio playback apparatus that can change the playback speed according to the length of a voice section included in the playback signal when the noise level is high).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Wang with teachings of Togawa by modifying navigation system with output control mechanism as taught by Wang to include wherein the voice control section determines a sentence length of the voice as the attribute in accordance with the estimated noise state as taught by Togawa for the benefit of controlling the reproduction speed change unit such that the signal for reproduction is reproduced at the reproduction speed based on the result of the analysis by the ambient sound analysis unit and the acoustic feature obtained by the feature analysis unit (Togawa [Abstract]).

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 10,670,417) and further in view of Bancalari et al. (US 2017/0004827).

Claim 15,
Wang teaches all the limitations in claim 1. The difference between the prior art and the claimed invention is that Wang does not explicitly teach wherein when a noise level estimated by the noise estimating section becomes a predetermined value or more after the output of the voice is started, the voice output is suspended, and when the noise level estimated by the noise estimating section becomes less than the predetermined value, the voice output is resumed.
Bancalari teaches wherein when a noise level estimated by the noise estimating section becomes a predetermined value or more after the output of the voice is started, the voice output is suspended, and when the noise level estimated by the noise estimating section becomes less than the predetermined value, the voice output is resumed ([0068] the processor detects the background noise levels are above a predetermined threshold which degrades the ability of the user to accurately perceive audible versions of the task requests through speakers of the wearable device; the audio of the task request may continue to be outputted or may be stopped when such noise levels are above a predetermined threshold).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Wang with teachings of Bancalari by modifying navigation system with output control mechanism as taught by Wang to include wherein when a noise level estimated by the noise estimating section becomes a predetermined value or more after the output of the voice is started, the voice output is suspended, and when the noise level estimated by the noise estimating section becomes less than the predetermined value, the voice output is resumed as taught by Bancalari for the benefit of accurately perceive audible versions of the task requests through speakers of the wearable device (Bancalari [0068]).

Claim 18,
Wang teaches a voice system of a moving machine driven by a driver who is exposed to an outside of the moving machine, the voice system comprising: a noise estimating section which estimates a future noise state based on information related to a noise generation factor; and a voice control section which changes an attribute of voice in accordance with the estimated noise state, the voice being voice to be output to the driver ([col. 3 lines 11-28] [col. 5 lines 3-6] [col. 5 lines 49-57] [col. 16 lines 51-64] a navigation system with an output control mechanism can be incorporated with a vehicle; the output characteristic module is adjusted by the navigation system using a noise prediction calculated by the navigation system; the voice quality represents a characteristic or a trait for sounds utilized for audible communication to the user from the navigation system; voice quality can include speed or cadence for the audible communication, tone, volume of the audio output from the navigation system). 
The difference between the prior art and the claimed invention that Wang does not explicitly teach wherein when a noise level estimated by the noise estimating section becomes a predetermined value or more after the output of the voice is started, the voice output is suspended, and when the noise level estimated by the noise estimating section becomes less than the predetermined value, the voice output is resumed.
Bancalari teaches wherein when a noise level estimated by the noise estimating section becomes a predetermined value or more after the output of the voice is started, the voice output is suspended, and when the noise level estimated by the noise estimating section becomes less than the predetermined value, the voice output is resumed ([0068] the processor detects the background noise levels are above a predetermined threshold which degrades the ability of the user to accurately perceive audible versions of the task requests through speakers of the wearable device; the audio of the task request may continue to be outputted or may be stopped when such noise levels are above a predetermined threshold).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Wang with teachings of Bancalari by modifying navigation system with output control mechanism as taught by Wang to include wherein when a noise level estimated by the noise estimating section becomes a predetermined value or more after the output of the voice is started, the voice output is suspended, and when the noise level estimated by the noise estimating section becomes less than the predetermined value, the voice output is resumed as taught by Bancalari for the benefit of accurately perceive audible versions of the task requests through speakers of the wearable device (Bancalari [0068]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 10,670,417) in view of Bancalari et al. (US 2017/0004827) and further in view of Hermann (EP 1067682).

Claim 16,
Wang and Bancalari teach all the limitations in claim 15. The difference between the prior art and the claimed invention is that Wang nor Bancalari explicitly teach wherein the predetermined value is changed in accordance with an importance of the voice to be output.
Hermann teaches wherein the predetermined value is changed in accordance with an importance of the voice to be output ([pg. 2] a second controllable gain to said high priority message signals; said second controllable gain being adjusted in response to said measured ambient noise level, whereby said high priority message signals are heard at a sound level which is relatively greater than said ambient noise level by a predetermined target difference).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Wang and Bancalari with teachings of Hermann by modifying navigation system with output control mechanism as taught by Wang to include wherein the predetermined value is changed in accordance with an importance of the voice to be output as taught by Hermann for the benefit of providing audible messages to a driver by adjusting the sound level of high priority messages from navigation systems based on ambient noise level in a vehicle (Hermann [pg. 2]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/               Examiner, Art Unit 2656